Citation Nr: 1521785	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for major depressive disorder, anxiety disorder not otherwise specified, and idiopathic hypersomnia with dream enactment disorder.

2.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease at L5-S1.

3.  Entitlement to an initial rating higher than 30 percent for left lower extremity radiculopathy and peripheral neuropathy.

4.  Entitlement to an initial compensable rating for right foot peripheral neuropathy.

5.  Entitlement to an initial compensable rating for a residual scar, lumbar spine.

6.  Entitlement to an initial rating higher than 10 percent for left shoulder degenerative arthritis.

7.  Entitlement to an initial rating higher than 10 percent for right shoulder degenerative arthritis.

8.  Entitlement to an initial rating higher than 10 percent for cluster headaches.

9.  Entitlement to an effective date earlier than May 13, 2011, for the grant of a temporary total disability rating of the lumbar spine due to convalescence under 38 C.F.R. § 4.30.

10.  Entitlement to an extension of a temporary total disability rating of the lumbar spine due to convalescence under 38 C.F.R. § 4.30.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to August 1989 and from March 1992 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Rating decisions dated January 2011 and February 2011 granted service connection for the above-listed disabilities and assigned the above-listed disability ratings effective from June 24, 2010.  A January 2012 rating decision granted a temporary total rating for the Veteran's low back disorder under the provisions of 38 C.F.R. § 4.30 effective from May 13, 2011.  The previously assigned 20 percent rating was resumed July 1, 2011.

The issues of entitlement to an increased rating for lumbar spine degenerative disc disease, right shoulder degenerative arthritis, left shoulder degenerative arthritis, and extension of a temporary total disability rating of the low back due to convalescence, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Major depressive disorder, anxiety disorder not otherwise specified, and idiopathic hypersomnia with dream enactment disorder, is manifested by depressed mood, constricted affect, concentration difficulties, and anhedonia.

2.  Left lower extremity radiculopathy and peripheral neuropathy is not manifested by complete paralysis, foot drop, or an inability to dorsiflex the foot or extend the proximal phalanges of the toes.

3.  Right foot peripheral neuropathy is manifested by minimal reflex abnormalities, with normal strength and sensation.

4.  The residual scar of the low back is 4 cm. by 2 cm. and includes keloid formation, but is stable and superficial; pain, limitation of motion, or other disabling effects are not present.

5.  Cluster headaches are manifested by 1 to 2 severe headaches per week, but are not productive of severe economic inadaptability.

6.  The Veteran underwent lumbar spine disc replacement surgery on May 13, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for major depressive disorder, anxiety disorder not otherwise specified, and idiopathic hypersomnia with dream enactment disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2014).

2.  The criteria for an initial rating higher than 30 percent for left lower extremity radiculopathy and peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.120, 4.124a, DC 8521 (2014).

3.  The criteria for an initial compensable rating for right foot peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.31, 4.120, 4.124a, DC 8521 (2014).

4.  The criteria for an initial compensable rating for residual scar, lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7805 (2014).

5.  The criteria for an initial 30 percent rating for cluster headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.31, 4.120, 4.124a, DC 8100 (2014).

6.  The criteria for an effective date prior to May 13, 2011, for a temporary total rating of the lumbar spine under the provision of 38 C.F.R. § 4.30 for a period of convalescence have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.401(h)(2), 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran is challenging the initial evaluations and effective dates assigned following grants of service connection, as well as a temporary total rating.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a July 2013 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing  higher ratings and an earlier effective date.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of these claims.  Even though the initial VCAA notice did not address the criteria for higher ratings, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for evaluating the Veteran's service-connected disabilities under the rating schedule.  The Veteran has not asserted that his conditions have worsened since his examinations were conducted.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Major Depressive Disorder

The Veteran was assigned an initial 30 percent rating for his major depressive disorder, anxiety disorder not otherwise specified, and idiopathic hypersomnia with dream enactment disorder under Diagnostic Code 9434.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

The list of symptoms under the rating criteria are meant to be mere examples of symptoms that would warrant the evaluation, so are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id. at 443.

The record on appeal also contains GAF scores.  As described in the DIAGNOSTIC AND STASTICAL MANUAL FOR MENTAL DISORDERS (DSM), GAF scores range from 1 to 100, depending on the level of a person's occupational and social functioning.  The GAF score is a scaled rating reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.' Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; instead, the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Service treatment records dated June 2009, about a year prior to his discharge, reflect a constricted affect and a GAF score of 60.  Speech, thought processes and psychomotor activity were normal.  There were no delusions or hallucinations present.  The Veteran denied any suicidal or homicidal ideation.  His concentration and memory were intact.

As part of any August 2009 Physical Evaluation Board (PEB) proceeding, the Veteran was noted to have increasing dysphoria and anhedonia.  He also reported feelings of worthlessness, low energy, irritability and anxiety.  His symptoms were noted to have a moderate impact on occupational and social functioning.

The Veteran underwent a VA examination in November 2010.  He reported difficulty with school work due to poor motivation and concentration.  He enjoyed walking with his wife, helping her with her own coursework, and going to movies.  He had a good relationship with his children.  He reported being less socially active due to his limited finances, but was active in his church.  He described having significant depression "all day, every day."  He also reported feeling trapped, unhelpful, and worthless, with daily anhedonia.  He stated that he would stay in bed all day if he could, but gets out of bed to care for his dogs.  On examination, the Veteran was tense.  His speech was slow and whispered.  His mood is agitated and depressed, and affect was blunted.  He was able to spell a word forward and backward, but could not complete a serial 7's exercise.  His thought process and content were unremarkable, and he demonstrated no evidence of delusions or hallucinations.  His judgment was intact, and he denied having any panic attacks, or suicidal or homicidal ideation.  He demonstrated no obsessive behavior and good impulse control.  There was no memory impairment noted by the examiner during the interview.  His GAF score was 55.  The examiner noted that the Veteran had moderate symptoms and a moderate level of impairment.

During a December 2010 general VA examination, there were positive findings for depression, anxiety, and memory difficulty.  There was no history of relationship difficulties, panic attacks, loss of control, violence, suicidal or homicidal ideation, or confusion.

In view of the aforementioned evidence, the Board finds that the Veteran's major depressive disorder is characterized by the following signs or symptoms: depressed mood, constricted affect, concentration difficulties, and anhedonia.

The Board finds that these symptoms consistent with a higher 50 percent rating.  In particular, the General Rating Formula lists, inter alia, flattened affect, disturbances of motivation and mood, and reduced reliability and productivity, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's major depressive disorder.  Id.

In addition, both the August 2009 PEB and the November 2010 VA examiner described the Veteran's condition as having a "moderate" level of impairment.  His assigned GAF scores of 60 and 55 are also consistent with this finding.  See DSM (GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers)).  The Board finds that a moderate level of impairment is consistent with a 50 percent rating.

However, a higher 70 percent rating is not appropriate.  Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his depressive disorder rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.

Moreover, there is no evidence of many of the symptoms listed under the rating criteria as being consistent with the higher 70 percent rating, such as suicidal ideation, a near-continuous panic or depression affecting independent function, impaired impulse control, spatial disorientation, or a neglect of personal appearance and hygiene.  Although these listed symptoms are merely examples, the actual symptoms demonstrated in this case do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Rather, the Veteran's depressive disorder symptoms result in no more than occupational and social impairment with reduced reliability and productivity.  

B.  Radiculopathy and Peripheral Neuropathy

The Veteran was assigned an initial 30 percent rating for left lower extremity radiculopathy and peripheral neuropathy, and an initial noncompensable rating for right foot peripheral neuropathy.  Both ratings were assigned under DC 8521.

Under DC 8521, for the external popliteal nerve, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent rating requires moderate incomplete paralysis.  For a 30 percent disability evaluation, there must be moderately severe incomplete paralysis.  A 40 percent rating requires complete paralysis with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension of the proximal phalanges of the toes lost; abduction of foot lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a , Diagnostic Code 8521.

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.  However, in rating peripheral nerve injuries, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

With respect to the left leg, a higher 40 percent rating is not warranted, as the evidence does not demonstrate complete paralysis as contemplated by the rating schedule.  The August 2009 PEB noted only an absent ankle reflex.  Heel raise strength was 4/5.  A December 2010 VA examination noted absent reflexes and sensation.  However, strength, including ankle dorsiflexion and great toe extension, was 4/5.  Private records dated March 2011 noted only slightly diminished reflexes.  Sensation was normal and ankle strength was 5/5.  During a July 2011 VA examination, the Veteran reported worsening cramps in his left leg.  Knee jerk reflexes were absent, but ankle and plantar flexion reflexes were normal.  Sensation was also normal.  The Veteran had 5/5 strength in the lower left extremity, except at the knee, where strength was 3/5.  

While the evidence reflects neurologic impairment in the left leg, there is no indication that the Veteran has complete paralysis.  He does not have foot drop or a slight droop of the first phalanges of all toes.  He is able to dorsiflex the foot and extend the great toe.  There is no indication of lost abduction  or weakened adduction of the left foot.  Therefore, a higher 40 percent rating is not warranted.

With respect to right foot peripheral neuropathy, an initial compensable rating is not warranted.  The December 2010 VA examination noted only reflexes of 1+.  Sensation and strength were both normal.  Private records dated March 2011 reflect normal reflexes, ankle strength, and sensation.  The July 2011 VA examination noted only absent knee jerk reflexes.  Ankle reflexes, plantar flexion reflexes, sensation, and strength were all normal.  This evidence, reflecting only diminished reflexes, or absent knee reflex with normal ankle reflex, demonstrates very minimal impairment associated with right foot peripheral neuropathy.  This impairment does not rise to the level of "mild" incomplete paralysis as contemplated by DC 8521, and therefore the current noncompensable rating is appropriate.  See 38 C.F.R. § 4.31.

C.  Low Back Scar

The Veteran was assigned an initial noncompensable rating for his residual low back scar under DC 7805.  

Initially, the Board notes that DCs 7800-7802 are not applicable to this Veteran's claim, as the scar does not affect the head, face or neck, and as discussed below, does not affect an area of at least 39 square cm.

DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.

Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

Here, a December 2010 VA examination noted the Veteran's low back scar measured 4 cm. by 2 cm.  There was positive keloid formation.  However, the scar was superficial and not painful.  There was no breakdown of the scar.  The examiner stated that there were no other disabling effects associated with the scar.  

Notwithstanding the keloid formation associated with the scar, a compensable rating is not warranted, as the evidence does not reflect any instability, pain, or other disabling effects associated with the scar.

D.  Cluster Headaches

The Veteran was assigned a 10 percent rating for cluster headaches under DC 8100, which provides that a maximum 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Headaches will be rated as 30 percent disabling with characteristic prostrating attacks occurring on an average once a month over last several months.  Prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2014).

The rating criteria do not define "prostrating," nor has the U.S. Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

During a December 2010 VA examination, the Veteran reported having headaches on a weekly basis lasting for hours.  He described most headaches as prostrating.  The examiner stated that these headaches prevented driving activity.  They had severe effects on recreation, sports, traveling, and exercise activities.  There were moderate effects on shopping and mild effects on chores.  

In an October 2011 statement, the Veteran reported having headaches daily for 60 days, including two visits to the emergency room.  He received treatment, but continued to experience about 2 headaches per week.  He reported that he was on a special plan at his school to allow for extra time on his assignments.  In a February 2012 statement, the Veteran reported having 2 to 3 headaches a week, which "put him out" for up to 3 hours at a time.

Private records dated March 2012 show the Veteran had experienced 8 days of headaches in the last month, 5 of which were severe.  He had 20 days without headaches.  Prior to that, he had been having about 4 headaches a month.

Headaches and their effects are capable of lay observation, and thus the Veteran is competent to report the frequency and severity of his condition.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is some discrepancy between his own reports and his treatment records.  Namely, in his February 2012 statement, he reported having 2 to 3 headaches per week (about 8 to 12 a month) which "put him out" for up to 3 hours at a time.  However, in private records dated March 2012, he reported that in the last month, i.e., February 2012, he had experienced only 8 days of headaches, of which only 5 were severe.  The remainder were described as moderate.  The Board finds his written statement to be less probative than the contemporaneous treatment records.  The statement is not consistent with these records, and was submitted for the purposes of seeking monetary gain through an increased rating.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistency with other evidence of record, self-interest, or desire for monetary gain).  In contrast, the treatment records include statements recorded at the time that were made to a clinician for the purposes of diagnosis and treatment, and are exceptionally trustworthy because he had a strong motive to tell the truth in order to receive proper medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Therefore, the most probative evidence demonstrates that the Veteran's condition is manifested by 1 to 2 severe headaches per week.  He reported having headaches on a "weekly" basis during his December 2010 VA examination, and reported having 2 headaches per week in his October 2011 statement.  His March 2012 private records reflect 5 days of severe headaches in February 2012, and a history of 4 headaches per month (1 per week) prior to that.  This is consistent with a higher 30 percent rating under DC 8100.

An even higher 50 percent rating is not warranted, however, as the Veteran's condition is not productive of severe economic inadaptability.  The December 2010 examiner stated headaches only prevented driving activity, and only severely affected activities such as recreation, traveling, and exercise.  The record also reflects that the Veteran is not employed, but was studying as a full-time student at divinity school.  While he reported in October 2011 that his headaches required him to be on a special plan allowing for additional time for school assignments, the Board notes that the Veteran has also attributed his difficulties in school to other disabilities and a lack of interest.  See November 2010 VA Psychiatric Examination (Veteran stated that "he is having trouble with courses due to poor motivation, fatigue, and concentration difficulties.  He stated that he is less interested than he thought he would be; he is behind in his coursework and is not enjoying what he is studying.").  Therefore, the evidence does not demonstrate that the Veteran's service-connected headaches, alone, disrupt his schooling to such a degree that they would be productive of severe economic inadaptability if he were employed.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depressive disorder, radiculopathy and neuropathy, scar, and headaches, with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran's symptoms and areas of impairment associated with depressive disorder are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria or contemplated therein. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The strength, sensation, and reflex abnormalities associated with his neurologic conditions are also expressly contemplated by the rating schedule.  The Veteran's scar results in no symptomatology, except for keloid formation, which is contemplated by the rating schedule, but only for cases affecting the head, face, or neck.  Finally, the Veteran's headaches, prostrating or otherwise, are also expressly contemplated by the rating schedule.  There is no indication that any of the service-connected disabilities evaluated above result in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Earlier Effective Date

The Veteran was assigned a temporary total rating for his low back under the provisions of 38 C.F.R. § 4.30 effective from May 13, 2011.  The underlying 20 percent rating was resumed July 1, 2011.  The Board notes that in his January 2012 notice of disagreement, the Veteran contested the 20 percent rating resuming from July 1, 2011.  That issue will addressed in the REMAND section below.  He has not submitted any argument as to why an effective date earlier than May 13, 2011, is warranted.  Nevertheless, as an appeal regarding the effective date of this award was perfected to the Board, it will be addressed.

A temporary total rating may be assigned when it is established that at least one month of convalescence is necessitated by surgery or outpatient treatment for a service-connected disability, or if surgery resulted in severe postoperative residuals, such as incompletely healed surgical wounds, immobilization of a major joint, application of a body cast, or the necessity for house confinement.  38 C.F.R. § 4.30.  Such benefits are payable from the date of entrance into the hospital or the date of outpatient treatment for the period in question.  38 C.F.R. §§ 3.401(h)(2), 4.30.

On May 13, 2011, the Veteran underwent a lumbar disc replacement procedure.  

Pursuant to 38 C.F.R. § 3.401(h)(2) as set forth above, the effective date for the assignment of a temporary total disability rating under 38 C.F.R. § 4.30 is the date of entrance into the hospital for the otherwise qualifying service connected treatment in question, which in this case was May 13, 2011.  There is no indication that the Veteran received any qualifying treatment for his lumbar spine prior to this date.  As such, the effective date for the 38 C.F.R. § 4.30 award assigned by the RO in the instant case was in accord with the provisions of 38 C.F.R. § 3.401(h)(2).  The pertinent legal criteria governing the assignment of effective dates for awards of benefits under 38 C.F.R. § 4.30 are clear and specific, and the Board is bound by these criteria.  38 U.S.C.A. § 7104(c).  As such, on these facts, no effective date for the award of benefits under 38 C.F.R. § 4.30 earlier than May 13, 2011, is assignable, and the Veteran's claim must therefore be denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial 50 percent rating for major depressive disorder, anxiety disorder not otherwise specified, and idiopathic hypersomnia with dream enactment disorder is granted.

An initial rating higher than 30 percent for left lower extremity radiculopathy and peripheral neuropathy is denied.

An initial compensable rating for right foot peripheral neuropathy is denied.

An initial compensable rating for a residual scar, lumbar spine is denied.

An initial 30 percent rating for cluster headaches is granted.

An effective date earlier than May 13, 2011, for the grant of a temporary total disability rating of the lumbar spine due to convalescence under 38 C.F.R. § 4.30 is denied.


REMAND

Additional development is necessary in order to fully and fairly adjudicate the remaining claims on appeal.

With respect to the Veteran's lumbar spine disability, he was most recently afforded a VA examination in July 2011.  However, range of motion testing was not performed at that time.  The examiner noted that such testing was contraindicated due to the Veteran's recent lumbar spine surgery.  Therefore, a new examination which includes such testing must be obtained in order to assess the severity of this condition.

With respect to the Veteran's right shoulder degenerative arthritis, the evidence shows that he underwent surgery on the right shoulder in May 2013.  Therefore, he should be afforded a new VA examination to assess the current severity of his condition, and the AOJ should consider whether a temporary total evaluation under 38 C.F.R. § 4.30 for this surgery is warranted.

During a December 2010 VA joints examination, the Veteran reported that he was ambidextrous.  Under 38 C.F.R. § 4.69, the most severely injured hand of an ambidextrous individual will be considered the dominant hand for rating purposes.  When rating limitation of motion of the arm under DC 5201, a distinction is made between major (dominant) and minor extremities.  Therefore, the assignment of a rating for left shoulder degenerative arthritis is inextricably intertwined with the rating for the right shoulder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As the left shoulder must also be remanded, a new examination should be obtained for that disability as well.

Finally, as discussed above, in a January 2012 notice of disagreement, the Veteran argued that the temporary total rating assigned for his low back under 38 C.F.R. § 4.30 should extend past July 1, 2011.  However, no statement of the case was promulgated with respect to this issue.  This renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this issue is also intertwined with the Veteran's claim for an increased initial rating for his lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected lumbar spine condition.  This includes, but is not limited to, determining his range of motion, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, whether there is ankylosis, and whether there is any associated bowel or bladder impairment.  All necessary tests should be conducted.

The claims file should be provided to and reviewed by the examiner for the pertinent medical and other history. 

2.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected bilateral shoulder conditions.  This includes, but is not limited to, determining his range of motion, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, whether there is ankylosis, and the degree of impairment of the humerus, scapula, or clavicle, if present.  All necessary tests should be conducted.

The claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

3.  Provide the Veteran an SOC addressing the issue of his entitlement to service connection for depression. Notify him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board, and advise him of how long he has to do this. Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

4.  Then readjudicate the remaining claims in light of this and all other evidence.  For any claim that continues to be denied or is not granted to the Veteran's satisfaction, send the Veteran a supplemental statement of the case (SSOC) and, after he has had an opportunity to respond to it, return the file to the Board for further appellate consideration of the remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


